EXHIBIT 10.4

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made effective as of the
4th day of September, 2015 by and among Sun BioPharma, Inc. (f/k/a Cimarron
Medical, Inc.), a Delaware corporation (“Parent”), David Fuhrman, Robert Sargent
and Steven Fuhrman (together with David Fuhrman and Robert Sargent, the
“Indemnifying Parties”).

 

WHEREAS, David Fuhrman was previously the CEO, CFO, President, Chairman of the
Board and a stockholder of Parent.

 

WHEREAS, Robert Sargent was previously a director of Parent.

 

WHEREAS, Steven Fuhrman is the owner of Haxton Management, LLC, a company that
previously provided financial management consulting services to Parent.

 

WHEREAS, Sun BioPharma Research, Inc. (f/k/a Sun BioPharma, Inc.), a Delaware
corporation (the “Company”), SB Acquisition Corporation, a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Subsidiary”), and Parent have
entered into an Agreement and Plan of Merger (the “Merger Agreement”) dated as
of June 12, 2015 whereby Merger Subsidiary would merge with and into the Company
and the Company would thereby become a wholly owned subsidiary of Parent; and

 

WHEREAS, it is a condition to the obligation of the Company to effect the
closing of the transactions contemplated by the Merger Agreement that Parent and
the Indemnifying Parties have entered into this Indemnification Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:

 

1. Indemnification by the Indemnifying Parties.

 

(a) Indemnification Relating to Representations and Warranties. The Indemnifying
Parties hereby agree, jointly and severally, to indemnify and hold Parent
harmless from and after the date of this Indemnification Agreement from and
against all damage it actually suffers as a result of any and all losses,
injuries, damages or deficiencies sustained by Parent in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or pertaining to any act or
omission of Parent prior to the Merger Time (as defined in the Merger
Agreement), including all judgments, costs, fees (including reasonable
attorneys’ fees), and other reasonable out of pocket expenses incident to the
foregoing; except for (i) claims relating to the Parent indebtedness represented
by the promissory notes identified on Exhibit A hereto, in regard to which the
Indemnifying Parties shall never have any indemnification obligations. In
further consideration of the Indemnifying Parties’ indemnification obligations
herein, Indemnifying Parties or their assigns shall have the option to purchase
1000 shares of common stock of Cimarron Medical Software, Inc., a Utah
corporation, for the purchase price of the assumption of the Parent indebtedness
represented by the promissory notes identified on Exhibit B hereto.

 

  1

 

 

(b) Notification and Opportunity to Confer and Defend. Parent agrees that it
will (i) notify the Indemnifying Parties within seven (7) business days of
Parent senior management becoming aware of a situation that is reasonably likely
to give rise to a claim for indemnification under the Indemnification Agreement
and (ii) cooperate in a reasonable manner with Indemnifying Party and at the
Indemnifying Party’s expense, with respect to the defense and disposition of
such claim; provided, however, that: (A) notwithstanding anything to the
contrary in this agreement, Indemnifying Parties shall have control of the
defense or settlement; (B) the Indemnifying Party shall not enter into any
settlement that obligates the Parent to take any action or incur any expense
without the Parent’s prior written consent, and (C) the Parent shall have the
right to be represented by independent counsel of its own choosing, at its own
expense, in connection with any such claim or suit. If the Indemnifying Parties
fail to defend such suit, then the Parent, through counsel of its choice, shall,
at the expense of the Indemnifying Parties, have the right to conduct the
defense of such claim; provided however that the Parent shall not enter into any
settlement that obligates the Indemnifying Parties to take any action or incur
any expense without the Indemnifying Parties’ prior written consent (which shall
not be unreasonably withheld). Any failure to notify the Indemnifying Parties
within the seven (7) day period above shall not release the Indemnifying Parties
from their respective obligations to indemnify Parent as provided in this
Section 1, except to the extent that such failure has materially prejudiced the
Indemnifying Parties’ ability to defend or resolve such claim on a more
favorable basis.

 

(c) Limitation on Steve Fuhrman Indemnification Obligation. Notwithstanding the
above paragraph, the indemnification obligation of Steve Fuhrman, who has never
been an officer, director or principal shareholder of Parent, shall apply only
to any financial matters involving Parent after January 1, 2010 (the “Applicable
Period”). For purposes of this paragraph “financial matters” shall be defined as
any assistance, advice or consultation in any accounting, financial statement or
tax preparation, financial reporting or other financial efforts involving Parent
during the Applicable Period.

 

2. Procedures for Indemnification. Parent shall give the Indemnifying Parties
written notice, in reasonable detail, of all claims for indemnification being
made by Parent against the Indemnifying Parties under the applicable provisions
of this Indemnification Agreement and the amount of such claims (“Notice of
Claim”). If requested in writing by the Indemnifying Parties within fifteen (15)
days after receipt of the Notice of Claim, the Chief Executive Officer of Parent
shall meet with the Indemnifying Parties within ten (10) business days
thereafter to attempt to amicably resolve the dispute that is the subject of the
Notice of Claim. The Indemnifying Parties must give Parent written notice of
their intent to dispute the amount of a claim within thirty (30) business days
of receipt of a Notice of Claim. The eventual payment by the Indemnifying
Parties of any disputed amount shall include accrued interest of 8% per annum on
the disputed amount from the date of payment by Parent of the disputed claim to
the date of the payment to Parent by the Indemnifying Parties of such amount.

 

3. Counterparts. This Indemnification Agreement may be executed in one or more
counterparts each of which shall be deemed to constitute an original and shall
become effective when one or more counterparts have been signed by each of the
parties hereto.

 

4. Governing Law. This Indemnification Agreement shall be governed by the laws
of the State of Delaware without giving effect to conflict-of-laws principles.

 

5. Arbitration. Any unresolved dispute or controversy arising under or in
connection with this Indemnification Agreement or the transactions contemplated
hereby shall be settled exclusively by arbitration, conducted before a single
arbitrator in Wilmington, Delaware in accordance with the rules of the American
Arbitration Association then in effect. To the extent not prohibited by
governing law and to the extent not inconsistent with the rules of the American
Arbitration Association then in effect, the arbitrator shall have full power and
discretion to (i) authorize, direct and administer discovery, (ii) determine all
threshold issues (e.g., jurisdiction, adequacy of notice, arbitrability,
enforceability and scope), (iii) determine the applicability of statutes of
limitations, (iv) apply any substantive or procedural rule of law, privilege or
other standard, (v) receive evidence, with or without hearings, in such form and
manner as may be appropriate under the circumstances, (vi) issue summary
judgment or comparable disposition, (vii) allocate the costs and expenses of
arbitration and enforcement, including attorney’s fees, and (viii) provide for
such remedies or relief, including provisional or temporary relief but excluding
punitive damages, as equity or circumstances may warrant. The arbitrator shall
not, however, have the authority to add to, detract from or modify any provision
hereof. A decision by the arbitrator shall be final and binding, without right
of appeal for error or manifest disregard of law. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

  2

 

 

6. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, effective when delivered, or
if delivered by express delivery service, effective when delivered, or if mailed
by registered or certified mail (return receipt requested), effective three
business days after mailing, or if delivered by telecopy, effective when
telecopied with confirmation of receipt, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to the Indemnifying Parties, or any of them, to:

 

David Fuhrman

[_____________________]

[_____________________]

Facsimile: [_____________]

[_____________________]

 

Robert Sargent

[_____________________]

[_____________________]

Facsimile: [_____________]

[_____________________]

 

Steven Fuhrman

[_____________________]

[_____________________]

Facsimile: [_____________]

[_____________________]

 

with a copy to:

 

[_____________________]

c/o [__________________]

[_____________________]

[_____________________]

[_____________________]

Facsimile: [_____________]

[_____________________]

 

If to Parent to:

 

c/o Michael T. Cullen, President

Sun BioPharma, Inc.

5700 SW 34th Street

Suite 105

Gainesville, FL 32608

Facsimile: (352) 528-6970

mcullen@sunbiopharma.com

 

  3

 

 

with a copy to:

 

Faegre Baker Daniels LLP

c/o W. Morgan Burns

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402-3901

Facsimile: (612) 766-1600

morgan.burns@FaegreBD.com

 

7. Severability. If any term or other provision of this Indemnification
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Indemnification
Agreement shall nevertheless remain in full force and effect.

 

8. Entire Agreement. This Indemnification Agreement constitutes the entire
agreement with respect to the subject matter hereof.

 

[Signature Page Follows]

 

  4

 

  

 

SUN BIOPHARMA, INC.

 

        By: /s/ Michael T. Cullen

 

 

Name:

Michael T. Cullen

 

 

Its:

Chairman

 

 

 

 

 

 

/s/ David Fuhrman

 

 

David Fuhrman

 

 

 

 

 

 

/s/ Robert Sargent

 

 

Robert Sargent

 

 

 

 

 

 

/s/ Steven Fuhrman

 

 

Steven Fuhrman

 



 

 

[Signature Page to Indemnification Agreement]

  5

 

 



EXHIBIT A

 

Section 1(a)(i) Promissory Notes

 

Total principal amount of $250,000 reflected as part of the promissory notes
reflected on spreadsheet attached hereto as Schedule 1, which principal amount
has been paid or will be paid to the sellers by the buyers, respectively, under
those certain note purchase agreements referenced on Exhibit B hereto.

 

 

A-1


 

 



EXHIBIT B

 

Parent Indebtedness Promissory Notes

 

Those certain promissory notes identified on Schedule 6.3(r) of the Merger
Agreement and reflected on the spreadsheet attached hereto as Schedule 1, with
current principal balance of $555,271.75, less the sum of $250,000 (net amount -
$305,271.75) paid or to be paid to David Furman and Robert Sargent (through his
entity, Rare Principle, L.C.) under three certain note purchase agreements
between David Furman and Robert Sargent (through his entity, Rare Principle,
L.C.), as sellers under the note purchase agreements, and Douglas Polinsky,
Weldon Gilbertson, Trustee of Ryan Gilbertson 2012 Trust, and Providence, LLC,
respectively, as buyers under the note purchase agreements.

 

 

B-1


 

 



SCHEDULE 1

 

Cimarron Software, Inc.

Note Payable Related Party

5/31/15

 





 

 

GP

 

 

DF

 

 

RS

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

March 2004-Dec.2004 Accrual

 

 

 

 

 

18,576.23

 

 

 

18,576.23

 

 

 

37,152.46

 

Balance @ 12/31/2004

 

 

 

 

 

18,576.23

 

 

 

18,576.23

 

 

 

37,152.46

 

Jan. 2005-Dec. 2005 Accrual

 

 

 

 

 

85,081.73

 

 

 

85,081.73

 

 

 

170,163.45

 

Balance @ 12/31/2005

 

 

 

 

 

103,657.96

 

 

 

103,657.96

 

 

 

207,315.91

 

Balance @ 12/31/2006

 

 

 

 

 

103,657.96

 

 

 

103,657.96

 

 

 

207,315.91

 

2007 Accrual

 

 

 

 

 

17,059.24

 

 

 

16,006.60

 

 

 

33,065.84

 

Deferred Salary Account balance @ 12/31/07

 

 

 

 

 

120,717.20

 

 

 

119,664.56

 

 

 

240,381.75

 

To be assigned to GP (at y/e 2008)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2008 To be reflected as a Note Payable-GP

 

 

 

 

 

95,128.00

 

 

 

33,702.00

 

 

 

128,830.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance Note Payable-GP @ y/e 12/31/08

 

 

 

 

 

215,845.20

 

 

 

153,366.56

 

 

 

369,211.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Cash Paid to D.Fuhrman on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

behalf of DIM 2009

 

 

 

 

 

(91,640.00 )

 

 

 

 

 

 

(91,640.00 )  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2009 Accrual

 

 

 

 

 

150,000.00

 

 

 

 

 

 

 

150,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance @ 12/31/09

 

 

 

 

 

274,205.20

 

 

 

153,366.56

 

 

 

427,571.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 Accrual

 

 

 

 

 

150,000.00

 

 

 

 

 

 

 

150,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Cash paid to D.Fuhrman on behalf of DIM

 

 

 

 

 

(22,100.00 )

 

 

 

 

 

 

(22,100.00 )  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance Note Payable: GP 12/31/10

 

 

0.00

 

 

 

402,105.20

 

 

 

153,366.56

 

 

 

555,471.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/9/2011 RS Loan

 

 

 

 

 

 

 

 

 

 

3,000.00

 

 

 

3,000.00

 

12/9/2011 Loan

 

 

2,000.00

 

 

 

 

 

 

 

 

 

 

 

2,000.00

 

1/24/2012 Loan

 

 

10,000.00

 

 

 

 

 

 

 

 

 

 

 

10,000.00

 

6/5/2013 Pyament

 

 

(3,000.00 )

 

 

 

 

 

 

 

 

 

 

(3,000.00 )

2/12/2015 Payment Activity

 

 

 

 

 

 

(11,000.00 )

 

 

 

 

 

 

(11,000.00 )

3/12/2015 Payment Activity

 

 

 

 

 

 

(1,200.00 )

 

 

 

 

 

 

(1,200.00 )

Total Activity

 

 

9,000.00

 

 

 

(12,200.00 )

 

 

3,000.00

 

 

 

(200.00 )  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance Note Payable: GP 5/31/15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

555,271.75

 



 

 

S-1



--------------------------------------------------------------------------------

